Name: 84/601/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Federal Republic of Germany in respect of expenditure incurred in the 1976 financial year on agricultural products supplied as food aid (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-12-12

 Avis juridique important|31984D060184/601/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Federal Republic of Germany in respect of expenditure incurred in the 1976 financial year on agricultural products supplied as food aid (Only the German text is authentic) Official Journal L 325 , 12/12/1984 P. 0021 - 0022+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE FEDERAL REPUBLIC OF GERMANY IN RESPECT OF EXPENDITURE INCURRED IN THE 1976 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 84/601/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN THE RULES FOR THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR THE CLEARANCE OF THE ACCOUNTS PURSUANT TO THE SECOND INDENT OF ARTICLE 3 ( 2 ) OF REGULATION ( EEC ) NO 2681/74 ; WHEREAS ONLY THE NET QUANTITIES TAKEN OVER BY THE CONSIGNEE OF THE AID AT THE POINT OF DELIVERY PROVIDED FOR IN COMMUNITY REGULATIONS CAN BE FINANCED ; WHEREAS EXPENDITURE IS FINANCED ON THE BASIS OF THE PROVISIONS OF THE MOBILIZATION REGULATIONS FOR EACH OPERATION ACCORDING TO THE RELEVANT RULES ; WHEREAS AUDIT INSPECTIONS HAVE SHOWN THAT PART OF THE EXPENDITURE DECLARED , AMOUNTING TO DM 21 100,34 , DOES NOT COMPLY WITH THIS PRINCIPLE AND MUST THEREFORE BE DISALLOWED UNDER THIS CLEARANCE PROCEDURE ; WHEREAS THE MEMBER STATE HAS BEEN INFORMED IN DETAIL OF THE FOREGOING AND HAS HAD AN OPPORTUNITY TO EXPRESS ITS VIEWS ; WHEREAS A RESERVATION SHOULD BE EXPRESSED AS REGARDS THE CLEARANCE OF ALL AID OPERATIONS BASED ON PRODUCTS FROM INTERVENTION STOCKS PENDING CERTAIN FURTHER EXAMINATIONS CONCERNING WAREHOUSE WITHDRAWAL CHARGES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE FEDERAL REPUBLIC OF GERMANY TO PAY EXPENDITURE INCURRED IN 1976 ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE FEDERAL REPUBLIC OF GERMANY EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN AGRICULTURAL PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1975 ACCOUNTS DM 13 513 054,98 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1976 DM 96 184 800,00 3 . TOTAL AVAILABLE TO COVER 1976 EXPENDITURE DM 109 697 854,98 4 . EXPENDITURE EFFECTED IN RESPECT OF 1976 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES DM 71 330 439,65 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1976 ACCOUNTS DM 38 367 451,33 6 . A RESERVATION IS MADE AS REGARDS THE CLEARANCE OF ALL AID OPERATIONS BASED ON PRODUCTS FROM INTERVENTION STOCKS PENDING CERTAIN FURTHER EXAMINATIONS OF WAREHOUSE WITHDRAWAL CHARGES .